Citation Nr: 1226444	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-46 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left ankle instability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease and asthma.  

5.  Entitlement to service connection for tuberculosis.  

6.  Entitlement to service connection for a chronic sinus disorder.  

7.  Entitlement to service connection for a bilateral shoulder disorder.  

8.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to June 1993, July 1996 to December 1996, June 2002 to September 2002, and from June 2007 to September 2007.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  She served in the Air Force Reserves and the Oklahoma Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on February 12, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.
The issues of entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease and asthma, service connection for tuberculosis, service connection for a chronic sinus disorder, and service connection for a bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service-connected left ankle instability is manifested by complaints of pain with no abnormal findings noticed; no soft tissue swelling, edema, or effusion; no weakness or instability; no abnormal movements or guarding; no pain during movements and range of movements within normal limits.

3.  Left ear hearing loss preexisted service but did not increase in severity during active service.  

4.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

5.  The evidence of record is in relative equipoise regarding whether the Veteran's headaches had their onset in active service.

6.  The Veteran's low back disorder did not have its onset in service and is not the result of a disease or injury incurred in active service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability for left ankle instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, Diagnostic Code 5271 (2011).

2.  Bilateral hearing loss was not incurred in active service or aggravated by active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Resolving the benefit of the doubt in favor of the Veteran, headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A low back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in December 2008 satisfied the duty to notify provisions.  Here, the Veteran is challenging the initial disability rating assigned following the grant of service connection for her left ankle instability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that she has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support her claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in November 2009 which set forth all applicable laws and regulations, including Diagnostic Code 5271.  

With respect to the Veteran's claims for service connection, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in December 2008.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in September 2009.  Therefore, the duty to notify has been satisfied.

Finally, the duty to assist the Veteran has been satisfied in this case.  The service treatment records as well as VA treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In September 2010, the Board remanded the Veteran's case, in part, to obtain releases from the Veteran so that VA could request private treatment records on her behalf.  The record shows that the Veteran submitted the releases and VA obtained the identified records and associated them with the claims file.  Therefore, the September 2010 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the Veteran's case was remanded in September 2010 to provide VA examinations with respect to the claims on appeal (excluding the claim for service connection for a low back disability).  The record shows that the Veteran was afforded a VA examination in December 2010 with respect to her claim for an initial compensable disability rating for left ankle instability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate as the examiner performed a physical examination of the Veteran's left ankle and provided the medical information addressing the rating criteria with respect to the Veteran's service-connected left ankle instability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the January 2011 VA examination and opinions are adequate with respect to the claim for bilateral hearing loss.  The examiner reviewed the claims file, discussed the Veteran's clinical history and the Veteran's statements and provided medical opinions with supporting rationale.  Therefore, the Board finds that the VA examinations are adequate and the September 2010 remand directive has been completed.  See Stegall, 11 Vet. App. 268.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with her claim for service connection for a low back disability.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2).  The Board concludes an examination is not needed.  Here, the Veteran has reported that she has experienced chronic back pain since active service.  

However, as described in detail below, the Board finds that the Veteran's statements are not credible with respect to her reports of chronic low back pain.  The service treatment records are completely absent for any mention of low back pain.  In fact, the July 2007 health assessment, completed during the Veteran's most recent period of active duty, shows that the Veteran denied experiencing recurrent back pain.  In addition, there is no medical evidence of record relating the Veteran's current disability to active service.  In fact, the only diagnosis of the Veteran's low back symptoms is located in a private treatment record which noted the onset of her symptoms as occurring after service.  See September 2009 private treatment record.  Therefore, as there is no in-service event, injury, or disease and no credible evidence of chronic symptoms since service, a VA examination and opinion is not required.  See 38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is currently assigned an initial noncompensable disability rating for her service-connected left ankle instability under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability evaluation is warranted for moderate limited motion of the ankle.  A 20 percent disability evaluation is warranted for marked limited motion of the ankle.

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was afforded a VA examination in December 2010.  The claims file was reviewed.  The Veteran reported that she began to have problems with her left ankle in 1993.  She stated that she continues to have a problem with her left ankle off and on since then.  She reported that she wears a brace once in a while.  On examination, she was not wearing a brace and did not use any walking aids.  She did not take any medication for the left ankle condition.  The Veteran did not report deformity, giving way, instability, stiffness, weakness, or incoordination.  She reported pain.  There was no decreased speed of joint motion, no other symptoms, no episodes of dislocation or subluxation, no locking episodes, no effusions, no symptoms of inflammation, the condition did not affect the motion of the joint, and there were no flare-ups of joint disease.  There were no symptoms of arthritis.  The Veteran was able to stand for 15 to 30 minutes.  The Veteran was able to walk less than a mile.  On examination, gait was normal.  There was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  On examination of the left ankle, there was no abnormal finding noticed.  There was no soft tissue swelling, edema, or effusion.  There was no weakness or instability.  There was no tenderness present.  There were no abnormal movements or guarding.  There was no pain during the movements and the range of movements were within normal limits.  There was no ankle instability and no tendon abnormality.  On range of motion, there was no objective evidence of pain with active motion.  Left dorsiflexion was from 0 to 8 degrees and left plantar flexion was from 0 to 50 degrees.  There was no joint ankylosis. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left ankle instability is not entitled to an initial compensable disability rating.  

To warrant a compensable disability rating under Diagnostic Code 5271, the evidence must reflect "moderate" limitation of motion.  Here, the medical evidence does not support the assignment of a compensable disability rating as the limitation of motion is not "moderate."  The Board acknowledges that the Veteran testified that she experiences limitation of motion in her ankle.  See hearing transcript.  The Veteran also reported experiencing pain to the December 2010 VA examiner.  However, the Board finds persuasive that, on examination, the Veteran did not report any pain or tenderness during range of motion testing.  The Board acknowledges that the Veteran exhibited 8 degrees of dorsiflexion, which is less than the normal range of motion of zero to 20 degrees.  However, the plantar flexion was normal and the Veteran's left ankle exhibited flexion to 50 degrees without pain.  Therefore, the Board finds that the limitation of motion is not considered to be "moderate."  38 C.F.R. § 4.71, Diagnostic Code 5271.

The Board has considered the Veteran's reported symptoms of pain and limitation of motion.  However, there is no objective evidence of pain with motion and there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than mild limitation of motion of the ankle.  Thus, even when considering DeLuca the Veteran is not entitled to a compensable rating for her left ankle disorder.  The overall disability picture presented by the Veteran's left ankle disorder is that of mild limitation of motion, which is appropriately rated as 0 percent disabling under Diagnostic Code 5271.  The Veteran's disability picture does not present limitation of motion to the ankle to be characterized as moderate limitation.  Thus, a 10 percent disability rating under Diagnostic Code 5271 is not warranted.

The Board has also looked at other diagnostic codes for rating the left ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a compensable disability rating is warranted for ankylosis of the ankle.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, there is no evidence that the Veteran has ankylosis of the left ankle.  The December 2010 VA examiner specifically noted that there was no ankylosis.  Therefore, the Veteran does not warrant a compensable initial disability rating under Diagnostic Code 5270.

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2011).  The medical evidence does not reveal any findings of ankylosis, malunion of os calcis or astragalus, or astragalectomy.

The Board also notes that Diagnostic Code 5262 is not for application in this case.  Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.17a, Diagnostic Code 5262 (2011).  The evidence does not reveal that there is malunion of the tibia and fibula.  Therefore, a compensable disability rating is not warranted under Diagnostic Code 5262.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that her left ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding her symptomatology, she is not competent to provide an opinion regarding the severity of her symptomatology in accordance with the rating criteria.  The Board finds that the medical evidence consisting of a VA examination in which an examiner with medical expertise examined the Veteran's left ankle, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's left ankle which do not warrant a compensable disability rating is more persuasive than the Veteran's reports that she should receive a compensable rating.  

Additionally, the record contains no evidence showing the Veteran is entitled to a higher rating at any point during the instant appeal; therefore staged ratings are not appropriate.  See Fenderson, id.  Thus, the Board finds that the currently assigned noncompensable disability rating is appropriate and that there is no basis for awarding a higher rating for her service-connected disability.

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial compensable disability rating for left ankle instability.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle instability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe ratings for the Veteran's disorder, but the Veteran simply does not exhibit those symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalizations for her service-connected disability.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  While it is undisputed that the disability may affect the Veteran's employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Bilateral hearing loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran has reported that her hearing loss is related to active service.  She also testified being exposed to noise when she worked at the Air Guard Base in Tulsa, Oklahoma.  She stated that she had been there since 1996.    

The Board will first address service connection for left ear hearing loss.  
In this case, the Veteran's July 1992 enlistment report of medical examination shows that the Veteran had preexisting left ear hearing loss.  The July 1992 report of medical examination shows audiometric findings as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
35
35
30
20
30

Although a wavier was requested at certain points during the Veteran's career with the Air Force Reserves and Air National Guard, the most persuasive evidence indicates that the Veteran had a preexisting left ear hearing loss.  Specifically, the January 2011 VA examiner reviewed the service treatment records and confirmed that the Veteran did have a preexisting left ear hearing loss.  Therefore, the Board finds that the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

With respect to the Veteran's subsequent periods of active duty, the July 1996 and September 2002 reports of medical examination again show that the Veteran had a preexisting left ear hearing loss disability.  The Board notes that the July 1996 report of medical examination does not reflect audiometric findings of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, the left ear exhibited two thresholds of 30 decibels and higher.  In Hensley v. Brown, the Court noted that the threshold for normal hearing was from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Given the consistent evidence of left ear hearing loss on examination (see 1992 and 2002 examination reports) and the January 2011 VA examiner's opinion regarding the preexisting nature of the Veteran's left ear hearing loss, the Board finds that the Veteran had a preexisting left ear hearing loss noted on examination in July 1996.  In addition, the Board observes that following the September 2002 report of medical examination, a waiver was recommended and that the Veteran was assessed with normal hearing with significant air/bone gap, AS and given an H-1 profile under the PULHES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  However, there were no audiometric findings in connection with this conclusion and the Board finds that the documentary evidence before the Board shows that the Veteran had a preexisting left ear hearing loss disability.  Finally, the Board recognizes that there was no enlistment report of medical examination completed prior to the Veteran's period of active duty from March 1993 to June 1993 or prior to her most recent period of active duty.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.  Therefore, as the presumption of soundness does not attach and, as shown by the aforementioned evidence of record, the Veteran had a preexisting left ear hearing loss disability prior to these periods of active duty.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

As the Board finds that left ear hearing loss has been shown to have existed prior to the Veteran's periods of active duty, the Board must next address whether this disability increased in severity or was aggravated during her periods of active service.  As noted, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2011).

The Board has carefully reviewed the evidence of record, taking into account the manifestations of the disability that were recorded prior to, during and subsequent to service, as required by 38 C.F.R. § 3.306(b), and has found that, the preexisting bilateral hearing loss was not aggravated during the Veteran's active service.  Again, to establish aggravation, the evidence must show that the left ear hearing loss increased in severity, beyond natural progression, during or as a result of service.  See Wagner, 370 F.3d at 1096.  In many cases, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely reflect an acute exacerbation) is a medical question.  Aside from the notations of defective hearing loss on the reports of medical examination, there are no other complaints or treatment regarding worsening hearing loss during the periods of active service.  The record does not contain any evidence to justify the conclusion that the Veteran's preexisting hearing loss underwent an increase in severity during her military service.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Following separation from active service in September 2007, the Veteran has complained of hearing loss.  

The November 2007 private treatment record reveals audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
30
LEFT
30
25
35
30
40

In the accompanying private treatment record, the Veteran complained of decreased hearing for the past two to six months.

The Veteran was afforded a VA examination in January 2011.  She reported that during active military service, she was exposed to noise from jet aircraft engines, diesel humvees and trucks.  She reported that her office was inside of a tent which was beside a runway and that she was not issued any hearing protection in service.  

The audiometric results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
15
10
15
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The claims file was reviewed.  The examiner discussed the pertinent evidence in the service treatment records.  The examiner commented that the audiologic evaluation at Air Force enlistment dated July 1992 revealed preexisting hearing loss at 6000 Hertz in the right ear and at most frequencies from 500 to 600 Hertz in the left ear.  A waiver was recommended at that time.  Evaluations performed on September 14, 1992 and September 21, 1992 both verified the same results.  The examiner stated that : "Further notes in September 2002 showed normal hearing in right and normal hearing with significant conduction-bone conduction gap in left ear and excessive cerumen in left was removed.  There was essentially normal hearing with referral to ENT due to AC/BC gap."  Again, the examiner noted that the audiologic evaluation performed on September 18, 2002, revealed normal hearing bilaterally.  Audiologic evaluation dated in April 2009 revealed normal hearing in right and a mild conductive loss in left at 4000 Hertz which the examiner noted was in close agreement with present results.  The examiner opined that due to audiologic records located in the claims file and today's evaluation, preexisting hearing loss in the left ear was not aggravated beyond its normal progression during any of the Veteran's periods of active duty.  Specifically, the examiner commented that: "It appears that periodically there were left ear air/bone conduction gaps which would be indicative of a temporary middle ear problem and would account for white patches visualized on left tympanic membrane from service treatment records of September 18, 2002.  She also reported family history of early hearing loss from her father and grandfather although denies personal history of ear disease."  The examiner stated that the results for the right ear were in agreement and within test variability of evaluation dated in September 2002 where hearing was noted within normal limits bilaterally.  Therefore, in the examiner's opinion, any hearing loss in the right ear was not etiologically related to any of the verified periods of active service.  The examiner also noted that left ear hearing loss was diagnosed on enlistment in 1992 and the current examination results are within test variability of these results.  The Board finds that the examiner's opinion is persuasive as the examiner reviewed the claims file, providing a negative medical opinion and citing to relevant evidence in the record.

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  The Veteran is competent to provide lay evidence with regard to difficulty hearing.  However, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to her testimony, and it is the Board's responsibility to determine the appropriate weight.  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's statements regarding her difficulty hearing are competent and credible.  As shown by the above, the record shows that the Veteran has had hearing difficulty since 1992.  However, to the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's left ear hearing loss to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, while the Veteran is competent to describe her difficulty hearing, the Board accords her statements regarding the reason for the worsening of these symptoms little probative value as she is not competent to opine on such a complex medical question.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  In this case, the January 2011 VA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, acknowledged the Veteran's reports of difficulty hearing but opined that the Veteran's preexisting left ear hearing loss was not aggravated by active duty.  In making this conclusion, the examiner specifically pointed out that the Veteran's hearing levels have essentially remained the same over the years and, in fact, have somewhat improved.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords greater probative weight to the VA examiner's opinion.  Therefore, the Board finds that the Veteran's contentions regarding the aggravation of her hearing loss while on active duty are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for left ear hearing loss, based on aggravation, is not warranted.

Accordingly, the Board concludes that an increase in severity of the Veteran's preexisting bilateral hearing loss during service is not shown, the presumption of aggravation of this disorder does not apply in this case, and aggravation may not be conceded.  38 C.F.R. § 3.306(b).  Consequently, service connection for left ear hearing loss is not warranted.

In addition, the Board finds that service connection is not warranted for right ear hearing loss.  

Here, the evidence shows that the Veteran does not have a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  The November 2007 private treatment record reveals audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
30
LEFT
30
25
35
30
40

For purposes of applying VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The testing of the right ear does not reveal at least one threshold of 40 decibels, at least three thresholds of 26 decibels or higher, or speech recognition scores of 94 percent or less.  In addition, the January 2011 VA examination report reveals audiometric findings as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
15
10
15
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Again, the testing of the right ear does not show at least one threshold of 40 decibels, at least three thresholds of 26 decibels or higher, or speech recognition scores of 94 percent or less.  

In sum, although the treatment records reveal complaints of hearing loss, there is no evidence of a right ear hearing loss disability as defined by VA regulations.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  As such, service connection for right ear hearing loss must be denied.

The Board recognizes that the Veteran is competent to state that she has difficulty hearing.  See Charles v. Principi, 16 Vet. App. 270; Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can also, in certain circumstances, be competent to report a simple diagnosis.  However, hearing loss, which is specifically defined by VA regulations, is not the type of condition that would be readily capable of lay diagnosis - like, for example, varicose veins, a broken leg, and a separated shoulder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  And as the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as potentially competent to support presence of disability, including during service and since and even where not corroborated by contemporaneous medical evidence, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Here, the medical evidence, including the November 2007 and January 2011 audiometric findings, probatively outweighs the Veteran's lay testimony and statements in support of her claim.  Therefore, service connection cannot be granted as the Veteran does not have a right ear hearing loss disability for VA purposes.

Lastly, the Board notes that service connection for a hearing loss disability may also be granted on a presumptive basis if it manifests itself to a degree of 10 percent or more within one year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, there is no evidence of such manifestation in this case.  As noted above, the Veteran does not have a hearing loss disability in accordance with VA regulations.  Therefore, the Board finds that the Veteran's right ear hearing loss disability may not be presumed to have been incurred in active service.

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  The benefit of the doubt doctrine does not apply, and the claim for service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b).

Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for headaches.  First, the evidence shows that the Veteran has a current disability.  The December 2010 VA examination report shows a diagnosis of headaches.  

The service treatment records show that the Veteran reported experiencing headaches during her most recent period of active service.  The July 2007 health assessment shows that the Veteran checked yes as to having experienced headaches.  

The Veteran has reported that the headaches began during active service and have continued to the present.  The Board notes that the Veteran is competent to describe her symptoms and may be competent to relate a diagnosis of headaches as it is a simple medical condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   The private treatment records show that the Veteran complained of headaches in November 2007, only a few months after the Veteran's separation from active service in September 2007.  Thus, the evidence tends to support the Veteran's statements and the Veteran's statements hang together with the documentary evidence of record.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").

In this case, there is no medical opinion linking the Veteran's current headaches to active service.  However, as detailed above, the Board has found that the Veteran's statements are competent and credible with respect to the onset of her headaches and their chronic nature since active service.  Indeed, the Veteran complained of headaches during active service and was treated for headaches shortly after separation from active service.  Therefore, the Board finds that evidence is in equipoise as to whether the Veteran's headaches had their onset in active service.    To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board concludes that service connection for headaches is warranted.

Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

The Veteran testified that her back pain began during active service.  She stated that she was lifting heavy stuff and had to pick up equipment for the F16s during her most recent period of active duty.  
The service treatment records are absent for any complaints, documentation, or notations regarding low back pain.  The September 2002 report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  The July 2007 health assessment shows that the Veteran checked no as to experiencing back pain.  

The first objective evidence regarding low back pain is in VA treatment records dated in 2009.  In fact, private treatment records dated from 2005 through 2008 do are absent for any complaints or notations regarding back pain.  The March 2009 VA treatment record shows that the Veteran reported back pain since deployment. However, in a private treatment record dated in September 2009, the Veteran was diagnosed with lumbar strain that existed for approximately two to three months.  

Here, the only evidence relating the Veteran's low back disorder to active service is the Veteran's own assertions.  As discussed above, the Veteran reported that she believed her low back pain was due to lifting equipment and also appears to relate it to her work at the Air National Guard, i.e., including time when she was not on active duty.  The Veteran is competent to describe her symptoms during service and her experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995); Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

However, here, the Board finds that the Veteran is not credible with respect to her statements that she has had a chronic low back pain since active service.  The service treatment records are completely absent for any notation or documentation or complaints regarding any low back pain or an injury.  In fact, the Veteran expressly denied experiencing recurrent back pain in the July 2007 health assessment (completed during her most recent period of active service).  In fact, the first evidence related to low back pain is dated in 2009.  Thus, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record. Her allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46 (7th Cir. 1971).  Specifically, the Board does not find it reasonable that the Veteran would report other problems on the July 2007 health assessment, but deny experiencing chronic back pain.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Furthermore, the first private treatment record which actually reveals a diagnosis for the Veteran's symptoms of low back pain, noted that the Veteran's symptoms had a duration of 2 to 3 months - dating the onset as having occurred after the Veteran's separation from active service.  

Accordingly, because of the inconsistencies in her statements as well as the lack of any symptoms or disability during service, the Board does not find the Veteran's statements that she had chronic back pain since active service to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  Therefore, service connection on the basis of continuity of symptomatology is denied.

In this case, the only evidence relating the Veteran's current low back disorder to active service is the Veteran's own statements.  Although the Veteran is competent to provide statements regarding symptoms, she is not competent to provide an opinion as to the etiology of her low back disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Barr v. Nicholson, 21 Vet App 303 (2007).  
However, a low back disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a low back disability.  Furthermore, as noted above, the Veteran has not referenced any injury or care that she received during active service.  In fact, the Board has found that the Veteran is not credible with respect to her statements of pain during active service.   Therefore, the Veteran's statements relating her current low back disability to pain that she experienced during active service are not persuasive.    

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability rating for left ankle instability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for headaches is granted.

Service connection for a low back disorder is denied.


REMAND

Reasons for Remands:  To obtain clarifying medical opinions.  

In the September 2010 remand, the Board requested that the Veteran be afforded a VA examination with respect to her claim for service connection for a sinus disorder.  As noted in the prior remand, the Veteran acknowledged that she had a preexisting diagnosis of sinusitis prior to her most recent period of active service but stated that it significantly worsened during active service.  She stated that she was exposed to dust and fumes.  The record shows that the Veteran was afforded a VA examination in December 2010.  The examiner noted that the claims file was reviewed.  The examiner listed a diagnosis of sinusitis with normal examination.  The examiner opined that the Veteran's sinusitis condition was less likely related to her active military service as there was no evidence that she was treated for any sinusitis condition while she was in active service.  First, the examiner did not provide an opinion as to whether any sinus disorder was aggravated by active service as instructed by the September 2010 remand.  In addition, the examiner did not appear to take into account the Veteran's statements.  The post-deployment health assessment dated in August 2007 shows that the Veteran reported sinus problems and that she saw a doctor for these issues.  In addition, the Veteran was seen for sinusitis in October 2007, less than 1 month after separation from active service.  Manifestations of a disability that were recorded prior to, during and subsequent to service, are relevant to a claim for service connection based on aggravation of a preexisting disability.  See 38 C.F.R. § 3.306(b).  Therefore, the Board finds that the December 2010 VA examiner's opinion is inadequate.  See Barr, id.  Thus, the examiner should provide a clarifying medical opinion as to whether any preexisting sinus disorder was aggravated by the Veteran's periods of active service.  

The Veteran was afforded a VA examination in March 2012 with respect to the Veteran's claim for service connection for a bilateral shoulder disorder.  The examiner opined that the shoulder condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that after a review of medical records, taking a history, and performing a physical examination, the Veteran's shoulder condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service including the reported shoulder pain from carrying equipment and is at least as likely as not a result of post-service events and was not caused by and/or worsened by an already service-connected disability.  The rationale for the negative opinions consisted of the examiner noting that the Veteran's initial shoulder complaint was in September 2009 with a two to three month history of pain.  The examiner noted that the VA medical records showed no shoulder complaints on March 20, 2009 but did show complaints on May 13, 2009.  The examiner commented that the consistency of the medical records is evidence to the contrary regarding the Veteran's allegation of onset of shoulder complaints in 2007.  However, the Board finds that the examiner's opinion is inadequate.  The private treatment records show that the Veteran complained of right shoulder pain in a November 2007 treatment record, only months after her discharge from active service.  Therefore, the examiner's opinion is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that an opinion based on incorrect facts does not constitute "material" evidence for purposes of reopening a claim).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine whether the Veteran's bilateral shoulder disorder had its onset in active service or is otherwise causally or etiologically related to active service.  

Finally, the Board finds that a clarifying medical opinion is warranted with respect to the claim for service connection for tuberculosis.  The Board remanded the Veteran's claim to determine whether the Veteran had a diagnosis of pulmonary tuberculosis and whether the Veteran had any residuals of the tuberculosis.  The examiner was also asked to address whether the Veteran's Class II latent tuberculosis infection and any residuals were at least as likely as not related to active service and to determine whether the x-ray results of calcified granuloma would constitute a residual disability.  The Veteran was afforded a VA examination in December 2010.  The examiner reviewed the claims file and noted that the Veteran had a positive skin test prior to entry into the military as per the National Guard records.  The examiner noted that the Veteran reported that the onset of her tuberculosis was in January 2008 and that she was treated for tuberculosis from January 2008 to May 2008.  The diagnosis was listed as status post treatment for positive PPD for pulmonary tuberculosis, in remission.  The examiner opined that the tuberculosis was less likely related to her active military service as there was no evidence that she was treated for any tuberculosis while she was in active military service and that the Air National Guard records indicated that she had a positive skin test prior to enlistment.  However, the Board finds that the examiner's opinion is inadequate.  As noted above, the examiner based the negative nexus opinion due to no treatment for tuberculosis while on active duty and that the Veteran had a positive PPD test prior to entry to active service.  However, the Board has not found evidence of a positive PPD test prior to active service.  The first evidence of a positive PPD test is in January 2008, several months after the Veteran's separation from active service.  Therefore, the examiner's opinion is based on an inaccurate factual predicate.  See Reonal v. Brown, id.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine whether the Veteran's tuberculosis and/or infection and residuals had their onset in active service or are otherwise causally or etiologically related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the December 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion for the purposes of determining the nature and etiology of any current pulmonary disorder to include chronic obstructive pulmonary disease and asthma.  A copy of the claims file and this REMAND must be made available to the examiner.  

The examiner should list all diagnoses and state whether the Veteran has a current diagnosis of asthma, COPD, or any other pulmonary/respiratory disorder.  After examining the Veteran, the examiner must provide an opinion as to whether any pulmonary/respiratory disorder to include COPD and/or asthma, had its onset in active service.  In addition, the examiner must provide an opinion as to whether any current disorder is causally or etiologically related to any period of active service.  If not, the examiner should provide an opinion as to whether any disorder was caused by or aggravated by tuberculosis.  By aggravation, the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Refer the Veteran's claims folder to the December 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion the nature and etiology of the Veteran's sinus disorder.  A copy of the claims file and this REMAND must be made available to the examiner.  Based on a review of the claims file, the examiner should express an opinion as to whether any preexisting sinus disorder was aggravated beyond its natural progression during any of the Veteran's periods of active service.  In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Dersinski, 1 Vet. App. 292 (1991).  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Refer the Veteran's claims folder to the December 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any tuberculosis.  A copy of the claims file and this REMAND must be made available to the examiner.  Based on a review of the claims file and the results of the examination, the examiner must address whether the Veteran had a diagnosis of pulmonary tuberculosis.  The examiner should address any and all residual disabilities due to the tuberculosis.  If the Veteran was not diagnosed with pulmonary tuberculosis, the examiner should express an opinion as to whether the Veteran's Class II latent tuberculosis infection was at least as likely as not related to active service and whether the infection resulted in any current residual disability/disabilities.  The examiner is requested to determine whether the x-ray results of calcified granuloma of the lung would constitute a residual disability.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


